—Order, Supreme Court, Bronx County (Kenneth Thompson, J.), entered on or about June 4, 1997, which denied defendant’s *120motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
There are material issues of fact as to whether defendant created or had actual or constructive notice of the alleged dangerous condition (Meyler v First Natl. Supermarket, 238 AD2d 278) and, if so, whether such condition caused plaintiffs injuries. Concur — Sullivan, J. P., Rosenberger, Ellerin and Tom, JJ.